Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-6, 10-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff, Erasing, Digging and Clipping in Volumetric Datasets with One or Two Hands in view of Zhang (US 2015/0087979)
Claim 1

Huff discloses a method of visualizing a three-dimensional volume for use in a virtual reality environment, comprising: 


defining a slice plane to be used for slicing the voxel volume (Huff, Fig. 7: “Starting with a basic convex shape (a cube, for example), the user can define a cutting plane that slices the current convex volume”); 

    PNG
    media_image1.png
    218
    337
    media_image1.png
    Greyscale

determining whether the location of a current voxel is in front of or behind the slice plane (4.3 Clipper Tool: “This distance (signed) is calculated by a dot product between voxel coordinates and the plane coefficients. The voxel is removed if the distance is negative. ”), and 
if the current voxel is in front of the slice plane, drawing the voxel, and if the current voxel is behind the slice plane, not drawing the voxel (Huff, Section4: “To accomplish this, the alpha values of the equivalent SculptMap voxels are used as visibilities flags. The voxels to be eliminated have alpha value set to 0, while voxels to keep have value set to 1”)
Huff does not explicitly disclose, but Zhang makes obvious uploading two-dimensional images for evaluation (Zhang, ¶ 83: “supply raw 2D ultrasound images to a pre-processing facility 1404 that applies various algorithms to the raw images as known in the pertinent technology to generate pre-processed 2D thin-slice images each representing a planar section”)
creating a voxel volume from the two-dimensional images; (Zhang, ¶ 83: “these pre-processed 2D images are supplied to a facility 1406 that reconstructs from them a 3D structure of voxel values”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to create a voxel volume from 2D images.  As disclosed by Zhang, ¶¶ 13-25, different imaging modalities produce 2D imagery that need to be converted into voxels for analysis.  Therefore one of ordinary skill in the art would have considered Zhang’s techniques to improve the efficiency of generating images. 
Claim 2
Huff discloses wherein the step of not drawing the voxel further comprises discarding the voxel (Huff, Section4: “To accomplish this, the alpha values of the equivalent SculptMap voxels are used as visibilities flags. The voxels to be eliminated have alpha value set to 0, while voxels to keep have value set to 1. This is done by the fragment shaders FSEraser, FSDigger and FSClipper, which are detailed in Section 4”; 4.3 Clipper Tool: “This distance (signed) is calculated by a dot product between voxel coordinates and the plane coefficients. The voxel is removed if the distance is negative. ”; Section 8: “The eraser, digger and clipper are implemented in special fragment programs that discard fragments based on visibility information”)
Claim 3
Huff discloses wherein the step of not drawing the voxel further comprises assigning the voxel a numerical value of "1" or "0." (Huff, Section4: “To accomplish this, the alpha values of the equivalent SculptMap voxels are used as visibilities flags. The voxels to be eliminated have alpha value set to 0, while voxels to keep have value set to 1. This is done by the fragment shaders FSEraser, FSDigger and FSClipper, which are detailed in Section 4”; 4.3 Clipper Tool: “This distance (signed) is calculated by a dot product between voxel coordinates and the plane coefficients. The voxel is removed if the distance is negative. ”)
Claim 4
Huff discloses wherein the step of determining if the location of the current voxel is in front of or behind the slice plane comprises using the dot-product of a vector from the slice plane to the current voxel against a normal of the slice plane (Huff, 4.3 Clipper Tool: “This distance (signed) is calculated by a dot product between voxel coordinates and the plane coefficients. The voxel is removed if the distance is negative.”—plane coefficients would define the plane and be orthogonal to the plane normal in the distance direction)
Claim 5
Huff discloses wherein if the dot-product of the vector is less than zero, then the voxel is not in front of the slice plane, and the voxel is not drawn (Huff, Section4: “To accomplish this, the alpha values of the equivalent SculptMap voxels are used as visibilities flags. The voxels to be eliminated have alpha value set to 0, while voxels to keep have value set to 1. This is done by the fragment shaders FSEraser, FSDigger and FSClipper, which are detailed in Section 4”; 4.3 Clipper Tool: “This distance (signed) is calculated by a dot product between voxel coordinates and the plane coefficients. The voxel is removed if the distance is negative. ”)
Claim 6
Huff discloses wherein if the dot-product of the vector is greater than zero, then the voxel is in front of the slice plane, and the voxel is drawn (Huff, Section4: “To accomplish this, the alpha values of the equivalent SculptMap voxels are used as visibilities flags. The voxels to be eliminated have alpha value set to 0, while voxels to keep have value set to 1. This is done by the fragment shaders FSEraser, FSDigger and FSClipper, which are detailed in Section 4”; 4.3 Clipper Tool: “This distance (signed) is calculated by a dot product between voxel coordinates and the plane coefficients. The voxel is removed if the distance is negative. ”)

Claim 10
Huff discloses a method of visualizing a three-dimensional volume for use in a virtual reality environment, comprising: 



defining a slice plane to be used for slicing the voxel volume (Huff, Fig. 7: “Starting with a basic convex shape (a cube, for example), the user can define a cutting plane that slices the current convex volume”); 

    PNG
    media_image1.png
    218
    337
    media_image1.png
    Greyscale

determining whether the location of a current voxel is in front of or behind the slice plane (4.3 Clipper Tool: “This distance (signed) is calculated by a dot product between voxel coordinates and the plane coefficients. The voxel is removed if the distance is negative. ”), and 
if the current voxel is in front of the slice plane, drawing the voxel, and if the current voxel is behind the slice plane, not drawing the voxel (Huff, Section4: “To accomplish this, the alpha values of the equivalent SculptMap voxels are used as visibilities flags. The voxels to be eliminated have alpha value set to 0, while voxels to keep have value set to 1”)
Huff does not explicitly disclose, but Zhang makes obvious uploading two-dimensional images for evaluation (Zhang, ¶ 83: “supply raw 2D ultrasound images to a pre-processing facility 1404 that applies various algorithms to the raw images as known in the pertinent technology to generate pre-processed 2D thin-slice images each representing a planar section”)
creating planar depictions of the two-dimensional images  (Zhang, ¶ 83: “supply raw 2D ultrasound images to a pre-processing facility 1404 that applies various algorithms to the raw images as known in the pertinent technology to generate pre-processed 2D thin-slice images each representing a planar section”)
creating a voxel volume from the two-dimensional images; (Zhang, ¶ 83: “these pre-processed 2D images are supplied to a facility 1406 that reconstructs from them a 3D structure of voxel values”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to create a voxel volume from 2D images.  As disclosed by Zhang, ¶¶ 13-25, different imaging modalities produce 2D imagery that need to be converted into voxels for analysis.  Therefore one of ordinary skill in the art would have considered Zhang’s techniques to improve the efficiency of generating images. 
Claim 11
Huff discloses wherein the step of determining whether the location of the current voxel is in front of or behind the slice plane comprises using the dot-product of a vector from the slice plane to the current voxel against a normal of the slice plane (Huff, 4.3 Clipper Tool: “This distance (signed) is calculated by a dot product between voxel coordinates and the plane coefficients. The voxel is removed if the distance is negative.”—plane coefficients would define the plane and be orthogonal to the plane normal in the distance direction)
Claim 14
Huff discloses wherein the step of not drawing the voxel further comprises assigning the voxel a numerical value of "1" or "0." (Huff, Section4: “To accomplish this, the alpha values of the equivalent SculptMap voxels are used as visibilities flags. The voxels to be eliminated have alpha value set to 0, while voxels to keep have value set to 1. This is done by the fragment shaders FSEraser, FSDigger and FSClipper, which are detailed in Section 4”; 4.3 Clipper Tool: “This distance (signed) is calculated by a dot product between voxel coordinates and the plane coefficients. The voxel is removed if the distance is negative. ”)
Allowable Subject Matter
Claim(s) 15-20 allowed.
Claim(s) 7-9, 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 12 and 18, Huff discloses use of a fragment shader to adjust visibility based on a stencil and therefore does not consider or suggest using a geometry shader, which occurs earlier in the pipeline.   
Regarding claim(s) 13-17, 19-20, parent claims 12 and 18 are allowed. 
Regarding claim(s) 7-9, and 12-13, Huff discloses a user defined slice, but does not suggest the slice thickness is user defined.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611